DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-9, and 16-17 of U.S. Patent No. 11,139,558. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-6, 8-9, and 16-17 encompassed all the claim limitation of claim 16.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 20 of U.S. Patent No. 11,139,558 and in view of Gudem et al. (hereinafter “Gudem”, US Pat No. 9,172,402). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-6, 8-9, and 16-17 encompassed all the claim limitation of claim 16 but silent about the plurality of LNAs is greater the plurality of Pas. However, Gudem disclose such claimed limitation (see fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate such limitation base upon system requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gudem et al. (hereinafter “Gudem”, US Pat No. 9,172,402) and in view of Zhiyong (CN208353332U).
As per claim 1, Gudem a portable communication device (see fig. 1 & fig. 9) comprising a processor (see fig. 1/no. 126 & fig. 9/no. 921 & 903); a communication circuit (see at least fig. 4 & fig. 5); an antenna module (see fig. 2/no. 204) comprising an antenna array wherein the antenna array comprising a plurality of antennas (see fig. 2/no. 206, 208, 210, 212); a plurality of power amplifiers (see fig. 4, 444a…444d); a plurality of low noise amplifiers (see fig. 4, 446a…446d; see fig. 5, 546a…548d), wherein the plurality of LNAs is greater the plurality of PAs (it’s evident from fig. 4-5, that the LNAs is greater than PAs); 
a first transmission-reception circuit (see fig. 4, 444a & 446a), the first transmission-reception circuit comprising a first PA (see fig. 4, 444a) among the plurality of PAs for amplifying a first signal to be transmitted through the first antenna (see fig. 4, 406) among the plurality of antennas, and a first LNA (see fig. 4, 446a) among the plurality of LNAs for amplifying a second signal received through the first antenna, wherein the first PA forming a portion of a transmission path electrically connected with the communication circuit and the first antenna (see fig. 4), wherein the first LNA forming a portion of a first reception path electrically connected with the communication circuit and the first antenna, and wherein the transmission path or the first reception path in the first transmission-reception circuit is selectively provided by the communication circuit (see at least fig. 4, col. 8/ln. 50-col. 9/ln. 10); a first reception circuit (see fig. 5, 546a), wherein the first reception circuit does not comprise a PA (as can be seen in fig. 5, there are no PA), and comprises a second LNA (se fig.5, 546b) among the plurality of LNAs for amplifying a third signal received through a second antenna (see fig. 5, 510) among the plurality of antennas, and wherein the second LNA forming a portion of a second reception path electrically connected with the communication circuit and the second antenna (see at least fig. 5).
Gudem does not explicitly disclose such an arrangement that the processor is positioned in the first printed circuit board and the antenna module is positioned in the second printed circuit board. However, Zhiyong disclosed such an arrangement that the baseband module (processor) PCB (see fig. 1/no. 100a, first PCB) and antenna module PCB (see fig. 1/no. 200a, second PCB) in order to provide flexibility and reduce cost.
As per claim 2, as rejected above in claim 1, the portable communication device of Gudem and Zhiyong further disclosed a second transmission-reception circuit (see fig. 4, 444b & 446b) position in the second PCB (see rejection in claim 1); a second reception circuit (see fig. 5, 546b) position in the second PCB (see rejection in claim 1); a first coupler electrically connected with the first transmission-reception circuit and the second transmission-reception circuit (see at least fig. 4); and a second coupler electrically connected with the first reception circuit and the second reception circuit (see at least fig. 5).
As per claim 3, the portable communication device of Gudem and Zhiyong further disclosed a first front end chip (see fig. 2/no. 214) in which the first transmission-reception circuit, the second transmission-reception circuit, and the first coupler are positioned (see fig. 4); and a second front end chip (see fig. 2/no. 216) in which the first reception circuit, the second reception circuit, and the second coupler are positioned (see fig. 5).
As per claim 4, the portable communication device of Gudem and Zhiyong further disclosed a front end chip in which the first transmission-reception circuit, the second transmission-reception circuit, and the first coupler are positioned (see fig. 2/no. 214); and a radio frequency integrated circuit (see fig. 2/no. 216) in which the first reception circuit, the second reception circuit, and the second coupler are positioned.
As per claim 5, the portable communication device of Gudem and Zhiyong further disclosed a first front end chip in which the first transmission-reception circuit and the second transmission-reception circuit are positioned (see fig. 2/no. 214); a second front end chip (see fig. 2/no. 216) in which the first reception circuit and the second reception circuit are positioned.
The portable communication device of Gudem and Zhiyong further disclosed variations of PCB designs and arrangement schemes (see Zhiyong, 0034) but not explicitly disclosed an arrangement of an RFIC in which the first coupler and the second coupler are positioned. However, such an arrangement can be easily modified in order to provide flexibility.
As per claim 6, the portable communication device of Gudem and Zhiyong further disclosed variations of PCB designs and arrangement schemes (see Zhiyong, 0034) but do not specifically disclosed an arrangement of an RFIC in which the first transmission-reception circuit, the second transmission-reception circuit, the first coupler, the first reception circuit, the second reception circuit, and the second coupler are positioned. However, such an arrangement can be easily modified in order to provide flexibility and reduce space and cost.
As per claim 7, the portable communication device of Gudem and Zhiyong further disclosed a third antenna (see fig. 2/no. 206 & 208)  among the plurality of antennas is electrically connected with the second transmission circuit, and a fourth antenna among the plurality of antennas is electrically connected with the second reception circuit (see fig. 2/no. 210 & 212).
As per claim 8, the portable communication device of Gudem and Zhiyong further disclosed the processor forms at least a portion of a communication processor, and wherein the communication processor is configured to form a first beam by using the first transmission-reception circuit, the second transmission-reception circuit, and the first antenna array; and form a second beam by using the first reception circuit, the second reception circuit, and the second antenna array (see col. 13/ln. 22-col. 14/ln. 16, it is understood that Gudem disclose a carrier aggregation communication system wherein at least two or more signals are concurrently are selected for transmission).
As per claims 9-11, the portable communication device of Gudem and Zhiyong do not disclosed such an arrangement of the plurality of antennas at various location to perform an operation of forming the first beam such that the first beam faces a first surface of the portable communication device; and perform an operation of forming the second beam such that the second beam faces a second surface different from the first surface. However, such an arrangement of the plurality of antennas at various location on the portable device can be easily modified to minimize interference.
As per claims 12, 14, and 20, the portable communication device of Gudem and Zhiyong further disclosed variations of PCB designs and arrangement schemes (see Zhiyong, 0034) but not explicitly disclosed that the printed circuit board comprises flexible/rigid material(s) and the arrangement of the plurality of antennas. However, such designs and arrangement, as claimed in claims 12 and 14, can be easily achieved to provide flexibility.
As per claims 13 and 19, the portable communication device of Gudem and Zhiyong further disclosed the first antenna (see fig. 1/no. 106 & 108) and the second antenna (see fig. 1/no. 110 & 112) are configured to operate as an antenna array with respect to a wireless signal received by the communication circuit (the portable communication device of Gudem and Zhiyong disclose multi-inputs/multiple-outputs (MIMO) carrier aggregation RF communication device (see Gudem, fig. 1) to support processing of multiple signals for transmission via corresponding ones of a plurality of antennas (antenna array) and to support receive processing of multiple signals detected by corresponding ones of plurality of antennas).
As per claim 15, Gudem a portable communication device (see fig. 1 & fig. 9) comprising a processor (see fig. 1/no. 126 & fig. 9/no. 921 & 903); a communication circuit (see at least fig. 4 & fig. 5); a first antenna module (see fig. 2/no. 204) comprising a first antenna array wherein the first antenna array comprising a plurality of antennas (see fig. 2/no. 206, 208, 210, 212); a first plurality of power amplifiers (see fig. 4, 444a…444d); a first plurality of low noise amplifiers (see fig. 4, 446a…446d; see fig. 5, 546a…548d), wherein the first plurality of LNAs is greater the plurality of PAs (it’s evident from fig. 4-5, that the LNAs is greater than PAs); 
a first transmission-reception circuit (see fig. 4, 444a & 446a), the first transmission-reception circuit comprising a first PA (see fig. 4, 444a) among the first plurality of PAs for amplifying a first signal to be transmitted through a first antenna (see fig. 4, 406) among the first plurality of antennas, and a first LNA (see fig. 4, 446a) among the first plurality of LNAs for amplifying a second signal received through the first antenna, wherein the first PA forming a portion of a transmission path electrically connected with the communication circuit and the first antenna (see fig. 4), wherein the first LNA forming a portion of a first reception path electrically connected with the communication circuit and the first antenna, and wherein the transmission path or the first reception path in the first transmission-reception circuit is selectively provided by the communication circuit (see at least fig. 4, col. 8/ln. 50-col. 9/ln. 10); a first reception circuit (see fig. 5, 546a), wherein the first reception circuit does not comprise a PA (as can be seen in fig. 5, there are no PA), and comprises a second LNA (se fig.5, 546b) among the first plurality of LNAs for amplifying a third signal received through a second antenna (see fig. 5, 510) among the first plurality of antennas, and wherein the second LNA forming a portion of a second reception path electrically connected with the communication circuit and the second antenna (see at least fig. 5); and a first radio frequency integrated circuit (see fig. 1 & 9).
Gudem does not explicitly disclose such an arrangement that the processor is positioned in the first printed circuit board and the antenna module is positioned in the second printed circuit board. However, Zhiyong disclosed such an arrangement that the baseband module (processor) PCB (see fig. 1/no. 100a, first PCB) and antenna module PCB (see fig. 1/no. 200a, second PCB) in order to provide flexibility and reduce cost.
As per claim 16, the portable communication device of Gudem and Zhiyong further disclosed the first antenna module (see fig. 9, 915) further comprises a first front-end module (FEM) that is separated from the first RFIC (see fig. 9, 921, 923, 903).
As per claim 17, as rejected above in claims 1 and 15, the portable communication device of Gudem and Zhiyong further disclosed an antenna module (see fig. 4, 425) and a second RFIC (see fig. 9, 921, 923, 903) but do not specially disclose another antenna module (see fig. 4, 425) that is position in a different PCB. However, such an addition of another antenna module or the antenna module of Gudem is partition into two PCB is obvious to one of ordinary skill in the art at the time of invention is based upon the requirement of the system or such an arrangement of the antenna module in two PCBs in order to provide flexibility and reduce cost.
As per claim 18, as rejected above in claims 1, 15, and 17, the portable communication device of Gudem and Zhiyong further disclosed the second antenna module further comprises a second front-end module (as stated in claim 17, the second antenna module of Gudem is position in another PCB) that is separated from the second RFIC from the second RFIC (see fig. 9, 921, 923, 903)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

October 11, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643